DETAILED ACTION
This office action is in response to amendment filed on July 11, 2022.
Claims 1, 4, 9, 13, and 15 have been amended.
Claims 3, 7, 10,  17-19, and 22 have been cancelled.
Claims 1-2, 4-6, 8-9, 11-16, and 20-21 are pending in this application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim 1 uses a generic placeholder a server configured to access or a server configured to…schedule… “configured to” coupled with functional language “access stored priority data to” and “schedule the software update to” without reciting sufficient structure to achieve the function. Claim 2 uses a generic placeholder the server configured to indicate…  “configured to” coupled with functional language “indicate that the software update is provided by a regional software delivery network” without reciting sufficient structure to achieve the function. Claim 3 uses a generic placeholder the server configured to receive…  “configured to” coupled with functional language “receive a message indicating the geographic region” without reciting sufficient structure to achieve the function. Claim 4 uses a generic placeholder the server configured to update…  “configured to” coupled with functional language “update the data store to indicate…” without reciting sufficient structure to achieve the function. Claim 8 uses a generic placeholder the server programmed to initiate…  “programmed to” coupled with functional language “initiate determination of the priority of the software update” without reciting sufficient structure to achieve the function. Also, Claim 21 uses a generic placeholder the vehicle configured to install…  “configured to” coupled with functional language “automatically install the software update pushed to the vehicle” without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the
corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, 8-9, 11-16, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations “access stored priority data to determine a priority of a software update specific to a vehicle to be updated”,  “responsive to the priority indicating that the software update is a new feature authorized for use by the vehicle”, “schedule the software update for immediate push”, and “schedule the software update to the vehicle at a time according to the priority and a geographic region of the vehicle” as drafted, is a process that, under the broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims recites  additional elements of “receive, from the vehicle responsive to vehicle presence in a geographic region for a predefined period, a message indicating the geographic region in which the vehicle is located” and “responsive to the message, update a data store to associate the vehicle with the geographic region” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering/storing the results of the abstract idea, See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claim recites additional elements “push the software update to the vehicle responsive to determining by the server that the time is reached, the software update being installed by the vehicle” which is merely applying (or an equivalent) with the judicial exception and/or merely adding insignificant extra-solution activity to the judicial exception and accordingly, as a whole claim fails to integrate the recited judicial exceptions into a practical application of the exception.
In addition, the additional elements “pushing the software update to the vehicle responsive to determining by the server that the time is reached, the software update being installed by the vehicle” is well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, (for instance see PTO-892 US-20150169311-A1, and paragraph [0001] and [0002] of the instance specification), therefore, the claim does not include additional elements that are sufficient to amount to significant more than the judicial exception, the claim is not patent eligible.
Claims 2, 4-6, 8, and 21 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above and under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper. These claims are dependent on claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1. Claims 2, 4-6, 8, and 21 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claims 2, 4-6, 8, and 21 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim 9 recites the limitations “in a data store priority data for a software update to a vehicle […]”,  “responsive to the priority data indicating that the software update is a new feature authorized for use by the vehicle”, and “scheduling the software update to the vehicle at a time according to the priority data and the geographic region of the vehicle” as drafted, is a process that, under the broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims recites  additional elements of “receiving, from the vehicle responsive to vehicle presence in a geographic region for a predefined period, a message indicating the geographic region in which the vehicle is located” and “responsive to the message, updating the data store to associate the vehicle with the geographic region” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering/storing the results of the abstract idea, See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claim recites additional elements “push the software update to the vehicle responsive to determining by the server that the time is reached, the software update being installed by the vehicle” which is merely applying (or an equivalent) with the judicial exception and/or merely adding insignificant extra-solution activity to the judicial exception and accordingly, as a whole claim fails to integrate the recited judicial exceptions into a practical application of the exception.
In addition, the additional elements “pushing the software update to the vehicle responsive to determining by the server that the time is reached, the software update being installed by the vehicle” is well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, (for instance see PTO-892 US-20150169311-A1, and paragraph [0001] and [0002] of the instance specification), therefore, the claim does not include additional elements that are sufficient to amount to significant more than the judicial exception, the claim is not patent eligible.
Claims 11-14 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above and under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper. These claims are dependent on claim 9, but do not add any feature or subject matter that would solve the non-statutory deficiencies of claim 9. Claims 11-14 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 9 into patent-eligible subject matter.
Claims 11-14 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.
Claim 15 recites the limitation “access stored priority data to determine a priority of a software update specific to a vehicle to be updated”,  “responsive to the priority indicating that the software update is a new feature authorized for use by the vehicle”, “schedule the software update for immediate push”, and “schedule the software update to the vehicle at a time according to the priority and a geographic region of the vehicle” as drafted, is a process that, under the broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claim recites the additional elements – a non-transitory computer-readable medium and a processor to perform the scheduling step. The medium and the processor in these steps are recited at a high-level of generality (i.e., as generic medium and processor performing the generic computer functions of the scheduling steps) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. In addition, the claim recites additional elements of “receive, from the vehicle, a message indicating the geographic region in which the vehicle is located responsive to vehicle presence in the geographic region for a predefined period” and “responsive to receipt of the message, update the data store to associate the vehicle with the geographic region according to a vehicle identification number (VIN) of the vehicle included in the message” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering/storing the results of the abstract idea, See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claim recites additional elements “push the software update to the vehicle responsive to determining by the server that the time is reached, the software update being installed by the vehicle” which is merely applying (or an equivalent) with the judicial exception and/or merely adding insignificant extra-solution activity to the judicial exception and accordingly, as a whole claim fails to integrate the recited judicial exceptions into a practical application of the exception.
In addition, the additional elements “pushing the software update to the vehicle responsive to determining by the server that the time is reached, the software update being installed by the vehicle” is well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, (for instance see PTO-892 US-20150169311-A1, and paragraph [0001] and [0002] of the instance specification), therefore, the claim does not include additional elements that are sufficient to amount to significant more than the judicial exception, the claim is not patent eligible.
Claims 16 and 20 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above and under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper. These claims are dependent on claim 15, but do not add any feature or subject matter that would solve the non-statutory deficiencies of claim 15. Claims 16 and 20 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 15 into patent-eligible subject matter.
Claims 16 and 20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Dickerson et al. (US Pub. No. 20150169311 A1 hereinafter “Dickerson”), and view of Piira et al.  (US Pub. No. 20090138477 A1 hereinafter “Piira”) and view of Wang (US Pub. No. 20160232785 A1 hereinafter “Wang”)
[examiner’s remarks: all underlines in the prior art citations are added by the examiner.]
Per claim 1 (Currently Amended)
Dickerson discloses
A system comprising: a server (Figure 3: 305) configured to:
access stored priority data to determine a priority of a software update specific to a vehicle to be updated ([0034] “A software update may also be a new feature that the user has ordered or which the vehicle manufacturer or seller has provided to the user. Software updates can be to critical software components such as braking control systems or to non-critical software components such as radio features. Software updates may also be time critical such as where a software safety issue is identified (e.g. stuck accelerator issue under certain circumstances) and requires an immediate patch or non-critical such as adding a minor feature upgrade.”; [0035] “Fleet software management system 305 communicates across a network 360 with a fleet of vehicles such as vehicle 370 and user 390 (also referred to herein as owner or driver) to update software in vehicle 370.  Fleet software management system 305 may be implemented on a single server, multiple servers or even in a cloud implementation.” [examiner’s remarks: Fleet software management system implemented on a server to update software in vehicle]; [0047]“the scheduling of software updates and the scheduled software updates and diagnostics are performed centrally such as by fleet management system.” [examiner’s remarks: Fleet software management system performs steps of software update and schedule software update as shown in Fig. 4]; [0048] “In a first step 400, software updates needed for a vehicle or vehicles are identified…In a second step 405, a set of requirements for updating the software are determined.  This can include… whether this is a safety update that needs immediate action, etc. These requirements may be included with the update as stored in a software updates database.” [examiner’s remarks: the cited portion of paragraph 48 discloses software update specific to a vehicle and access stored priority data to determine a priority of a software update]; [0058] “FIG. 6A is a block diagram of a record 600 stored in a software update database…Software update type 602 is a descriptor of whether…the software update is to a critical function or not, etc.” [examiner’s remarks: the cited portion of paragraph 58 discloses access store priority data in database that includes a priority of a software update])
This element is interpreted under 35 U.S.C. 112(f) as a server to access stored priority data  
described in paragraph [0022] of the specification.
otherwise, schedule the software update to the vehicle at a time according to the priority and a geographic region of the vehicle ([0048] “In a first step 400, software updates needed for a vehicle or vehicles are identified…In a second step 405, a set of requirements for updating the software are determined.  This can include… whether this is a safety update that needs immediate action, etc. These requirements may be included with the update as stored in a software updates database.”; [0049], “In a third step 410, the requirements are provided to the scheduling manager to identify time windows when the software update can be performed. Then in step 415, the scheduling manager identifies and provides a best proposed time window to the software update manager…”; [0050] “For major software updates, especially if critical functions are affected [software update according to priority], user notification and approval may be needed… If no user notification and approval is needed, then processing continues to step 455, otherwise processing continues to step 445.  In step 445, the user is notified through the vehicle/user interface of the need for a scheduled software update with the scheduled time window for performing the update [schedule a software update according to priority].”; [0051] “In step 455, the scheduled software update is performed during the scheduled time window if the software update is available and the vehicle is located in the desired location with the requirements met” [schedule a software update according to a geographic region of the vehicle] [examiner’s remarks: all the steps in Fig.4 are performed by Fleet software management system which implemented on a server])
push the software update to the vehicle responsive to determining by the server that the time is reached, the software update being installed by the vehicle ([0051] “In step 455, the scheduled software update is performed during the scheduled time window if the software update is available and the vehicle is located in the desired location with the requirements met.  This can include contacting the vehicle to download the software update and diagnostics, offloading the current software to temporary storage in case a reversion is needed, performing the software update and diagnostics” [examiner’s remarks: all the steps in Fig.4 are performed by Fleet software management system which implemented on a server])
Dickerson discloses a vehicle but Dickerson does not disclose
responsive to the priority indicating that the software update is a new feature authorized for use by the vehicle, schedule the software update for immediate push. 
But Piira discloses
responsive to the priority indicating that the software update is a new feature authorized for use by the client, schedule the software update for immediate push ([0012] “When a computer system… is configured to provide content to a user device, such as a mobile device, the computer system may update or refresh data on the user device.” and “Content may include other data or files, such as a feature film, an executable software update, or a software extension.”; [0014] “…the channel feed may provide for regular updates of channel content in the feed store based, for example, on an expiration of content and/or an availability of new content.” [examiner’s remarks: channel feed provides a new content corresponds to claimed feature “the software update is a new feature”]; [0045] “in the case that content provider 118 or server 104 identifies a high priority or unexpected update that needs to be sent to client 102 before the next scheduled update.  Alternatively, in the case of high priority data, instead of sending a new update interval, an instruction to request either an immediate update or an update sooner than the next scheduled update time may be sent to the client 102.” [examiner’s remarks: high priority data needs to request an immediate update corresponds to claimed feature “priority is scheduled the software update for immediate push”])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Piira into the teaching of Dickerson to include “responsive to the priority indicating that the software update is a new feature authorized for use by the client computer, schedule the software update for immediate push.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow server system to awaken client computer and initiate an immediate software update in the case of important events.
Dickerson and Piira do not disclose
the priority data being keyed to a region identifier; receive, from the vehicle responsive to vehicle presence in a geographic region for a predefined period, a message indicating the geographic region in which the vehicle is located; responsive to the message, update a data store to associate the vehicle with the geographic region; and the region identifier corresponding to the geographic region in which the vehicle is located.
However, Wang discloses
the priority data being keyed to a region identifier ([abstract] “The data processing module is connected to the location identifier [region identifier]”)
receive, from the vehicle responsive to vehicle presence in a geographic region for a predefined period, a message indicating the geographic region in which the vehicle is located ([0030] “the present invention identifies idling of the vehicle through identification of the geolocation of the user by a location identifier; identification of the stationary mode of the vehicle by an accelerometer either in the vehicle or in the mobile device; identification of time that the vehicle has been in stationary mode by an internal clock mechanism…and a data processing module to identify location of the user, wherein the data processing module is connected to the location identifier through a communication medium”)
responsive to the message, update a data store to associate the vehicle with the geographic region ([0155] “ There may be the steps of mapping and storing information in the unified database and alerting a user of certain time sensitive information related to violation locations. There may also be the steps of identifying geolocation of the transportation vehicle by a location identifier;… and updating the unified database through historical bus lane citations, user reports and employees of the system.”) 
the region identifier corresponding to the geographic region in which the vehicle is located ([0155] “identifying geolocation of the transportation vehicle by a location identifier”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dickerson and Piira and further including the priority data being keyed to a region identifier; receive, from the vehicle responsive to vehicle presence in a geographic region for a predefined period, a message indicating the geographic region in which the vehicle is located; responsive to the message, update a data store to associate the vehicle with the geographic region; and the region identifier corresponding to the geographic region in which the vehicle is located as taught by Wang in order to provide systems and methods for identifying idling of the vehicle through identification of the geolocation of the user by a location identifier.

Per claim 8
The rejection of claim 1 is incorporated
Dickerson discloses
wherein the server is further programmed to initiate determination of the priority of the software update responsive to addition of availability of the software update ([0048] “a user making a purchase of an additional software feature or a communication from an owner of the software management system providing notification of a safety recall software update…a set of requirements for updating the software are determined.  This can include…whether this is a safety update that needs immediate action, etc. These requirements may be included with the update as stored in a software updates database.” [examiner’s remarks: a user making a purchase of an additional software feature corresponds to claimed feature “addition of availability of the software update” and determining a set of requirements for updating the software including whether it's a safety update that needs immediate action corresponds to claimed feature “determination of the priority of the software update”]; [0058] “FIG. 6A is a block diagram of a record 600 stored in a software update database…Software update type 602 is a descriptor of whether…the software update is to a critical function or not, etc.” [examiner’s remarks: the cited portion of paragraph 58 discloses access store priority data in database that includes a priority of a software update]).
This element is interpreted under 35 U.S.C. 112(f) as a server to initiate determination of the priority of the software update in paragraph [0078] of the specification.

Per claim 21
The rejection of claim 1 is incorporated
Dickerson further discloses
comprising the vehicle, wherein the vehicle is in communication with the server over a communications network (see Fig.2; [0030] “Server 220, storage unit 230, client 240, laptop 250, mobile phone 260, vehicle 270 and facility 280 and other data processing devices may couple to network 210 using wired connections, wireless communication protocols, or other suitable data connectivity.”) and is configured to automatically install the software update pushed to the vehicle from the server ([0017] “Processes and devices may be implemented and utilized for automated software update scheduling of vehicles.”)
This element is interpreted under 35 U.S.C. 112(f) as a vehicle to automatically install the software update pushed to the vehicle from the server described in paragraph [0082] of the specification.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Dickerson, and in view of Piira and Wang and further view of Pandya et al. (US Pub. No. 20150193219 A1 hereinafter “Pandya”)
Per claim 2
The rejection of claim 1 is incorporated
Dickerson, Piira and Wang do not disclose
responsive to a vehicle request for software updates, indicate that the software update is provided by a regional software delivery network located within the geographic region of the vehicle.
But Pandya discloses
responsive to a vehicle request for software updates, indicate that the software update is provided by a regional software delivery network located within the geographic region of the vehicle ([0051] “The service delivery network 200 may publish messages 204 into topics 202 of the topic tree 206 for which updates are to be performed….the service delivery network 200 may publish a message 204 into a configuration version node 314 to cause any subscribed vehicles 31 having a particular region, hardware version, firmware version, feature, and global configuration version to perform a software or configuration update.”)
This element is interpreted under 35 U.S.C. 112(f) as a server to indicate that the software update is provided by a regional software delivery network described in paragraph [0069] of the specification.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dickerson, Piira and Wang and further including responsive to a vehicle request for software updates, indicate that the software update is provided by a regional software delivery network located within the geographic region of the vehicle as taught by Pandya in order to configured to receive, from a vehicle, a vehicle identifier of the vehicle and vehicle build configuration information, determine a feature set configuration of a configurable module of the vehicle based on the vehicle information and vehicle feature associations retrieved from a vehicle data source to perform update ([0005])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Dickerson, and in view of Piira and Wang and further view of Pandya.
Per claim 4 (Currently Amended)
The rejection of claim 1 is incorporated
Dickerson, Piira, and Wang do not disclose
wherein the server is further configured to update the data store to indicate that the vehicle is associated with the geographic region using a vehicle identification number (VIN) of the vehicle included in the message.
But Pandya discloses
wherein the server is further configured to update the data store to indicate that the vehicle is associated with the geographic region using a vehicle identification number (VIN) of the vehicle included in the message ([0042] “the service delivery network 200 may create vehicle-specific nodes 302 for vehicles 31 according to VIN or other unique identifier of vehicles 31 that register with the service delivery network 200 as belonging to the particular region.  Sub-nodes to the vehicle-specific nodes 302 may be used to further organize topics 202 configured for communication to and from the individual vehicles 31.”)
This element is interpreted under 35 U.S.C. 112(f) as a server to update the data store to indicate that the vehicle is associated with the geographic region described in paragraph [0044] of the specification.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dickerson, Piira, and Wang and further including wherein the server is further configured to update the data store to indicate that the vehicle is associated with the geographic region using a vehicle identification number (VIN) of the vehicle included in the message as taught by Pandya in order to configured to receive, from a vehicle, a vehicle identifier of the vehicle and vehicle build configuration information, determine a feature set configuration of a configurable module of the vehicle based on the vehicle information and vehicle feature associations retrieved from a vehicle data source to perform update ([0005])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Dickerson, and in view of Piira and Wang and further view of Opitz (US Patent No. 8,090,388 B1 hereinafter “Opitz”)
Per claim 5
The rejection of claim 1 is incorporated
Dickerson, Piira and Wang do not disclose
wherein the geographic region corresponds to a political boundary.
But Opitz discloses
wherein the geographic region corresponds to a political boundary (col.2 lines 9-10 “FIG. 9 shows a top view of a geographic area having multiple geographic regions defined by political boundaries.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dickerson, Piira and Wang further including wherein the geographic region corresponds to a political boundary as taught by Opitz in order to provide a method of certain system can be updated according to the availability of communications from communications towers and as vehicle crosses into communication regions within or near a political area.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Dickerson, and in view of Piira and Wang and further view of Haubold et al. (US Pub. No. 20110289499 A1 hereinafter “Haubold”)
Per claim 6
The rejection of claim 1 is incorporated
Dickerson, Piira and Wang do not disclose
wherein the priority includes one or more of: a first priority indicating a mandatory fix, a second priority indicating that the vehicle is paid for the software update, a third priority indicating a software update to fix functional issues in one or more features, a fourth priority indicating a software update to provide new features, a fifth priority indicating a software update to adjust settings of an operational vehicle feature, a sixth priority indicating a preferred update, and a seventh priority indicating a non-imminent update to be scheduled at a customer-specific time.
Haubold further discloses
wherein the priority includes a first priority indicating a mandatory fix ([0053] “The update priority values 410-1-i may indicate a priority level for the file updates 408-1-h. The priority levels may include such levels as "mandatory" or "optional."”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dickerson, Piira and Wang further including wherein the priority includes one or more of: a first priority indicating a mandatory fix, a second priority indicating that the vehicle is paid for the software update, a third priority indicating a software update to fix functional issues in one or more features, a fourth priority indicating a software update to provide new features, a fifth priority indicating a software update to adjust settings of an operational vehicle feature, a sixth priority indicating a preferred update, and a seventh priority indicating a non-imminent update to be scheduled at a customer-specific time as taught by Haubold in order to provide a priority value indicating a priority level for file update and indicating a time limit for installing the file update.

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Haubold, and in view of Dickerson, Piira and Wang
Per claim 9 (Currently Amended)
Haubold discloses
A method comprising: including, in a data store, priority data for a software update to a computing device based on metadata of the software update ([0036] “A full query may comprise, for example, communicating with the update server 140 for an update catalog having update information, and evaluating update rules within the update catalog to determine applicability of any pending updates. If the updates are applicable, their status (e.g., required/optional) is cached locally at the cache 108 [including in a data store] …”; [0050] “The update package 404 may include one or more file updates 408-1-h for the application programs 106-1-b. The update package may further include 404 various utilities, programs and scripts for unpacking the file updates 408-1-h and installing the file updates 408-1-h [based on metadata of the software update].”; as illustrated in Fig. 5; [0053] “The update priority values 410-1-i may indicate a priority level for the file updates 408-1-h. The priority levels may include such levels as "mandatory" or "optional." [priority data for a software update to a computing device]”)
Haubold discloses a computing device and a computing device-specific priority override, but Haubold does not disclose
a vehicle
scheduling the software update to the vehicle at a time according to the vehicle-specific priority override and a geographic region of the vehicle
pushing the software update to the vehicle responsive to determining by the server that the time is reached, the software update being installed by the vehicle.
However, Dickerson discloses
a vehicle ([0035] “Fleet software management system 305 communicates across a network 360 with a fleet of vehicles such as vehicle 370 and user 390 (also referred to herein as owner or driver) to update software in vehicle 370.”)
scheduling a software update to the vehicle at a time according to a vehicle-specific priority and a geographic region of the vehicle ([0034] “A software update may also be a new feature that the user has ordered or which the vehicle manufacturer or seller has provided to the user. Software updates can be to critical software components such as braking control systems or to non-critical software components such as radio features. Software updates may also be time critical such as where a software safety issue is identified (e.g. stuck accelerator issue under certain circumstances) and requires an immediate patch or non-critical such as adding a minor feature upgrade.”; [0050] “For major software updates, especially if critical functions are affected [software update according to priority], user notification and approval may be needed… If no user notification and approval is needed, then processing continues to step 455, otherwise processing continues to step 445.  In step 445, the user is notified through the vehicle/user interface of the need for a scheduled software update with the scheduled time window for performing the update [schedule a software update according to priority].”; [0051] “In step 455, the scheduled software update is performed during the scheduled time window if the software update is available and the vehicle is located in the desired location with the requirements met” [schedule a software update according to a geographic region of the vehicle])
pushing the software update to the vehicle responsive to determining by a server that the time is reached, the software update being installed by the vehicle ([0051] “In step 455, the scheduled software update is performed during the scheduled time window if the software update is available and the vehicle is located in the desired location with the requirements met.  This can include contacting the vehicle to download the software update and diagnostics, offloading the current software to temporary storage in case a reversion is needed, performing the software update and diagnostics” [examiner’s remarks: all the steps in Fig.4 are performed by Fleet software management system which implemented on a server])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dickerson into the teaching of Haubold to include “a vehicle; scheduling the software update to the vehicle at a time according to the vehicle-specific priority override and a geographic region of the vehicle; and pushing the software update to the vehicle responsive to determining by the server that the time is reached, the software update being installed by the vehicle.” The modification would be obvious because one of ordinary skill in the art would be motivated to perform a scheduled software update with a scheduled time window (Dickerson, paragraph [0050]).
Dickerson discloses a vehicle but Haubold and Dickerson do not disclose
responsive to the priority data indicating that the software update is a new feature authorized for use by the vehicle, schedule the software update for immediate push. 
But Piira discloses
responsive to the priority indicating that the software update is a new feature authorized for use by the client, schedule the software update for immediate push ([0012] “When a computer system… is configured to provide content to a user device, such as a mobile device, the computer system may update or refresh data on the user device.” and “Content may include other data or files, such as a feature film, an executable software update, or a software extension.”; [0014] “…the channel feed may provide for regular updates of channel content in the feed store based, for example, on an expiration of content and/or an availability of new content.” [examiner’s remarks: channel feed provides a new content corresponds to claimed feature “the software update is a new feature”]; [0045] “in the case that content provider 118 or server 104 identifies a high priority or unexpected update that needs to be sent to client 102 before the next scheduled update.  Alternatively, in the case of high priority data, instead of sending a new update interval, an instruction to request either an immediate update or an update sooner than the next scheduled update time may be sent to the client 102.” [examiner’s remarks: high priority data needs to request an immediate update corresponds to claimed feature “priority is scheduled the software update for immediate push”])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Piira into the teachings of Haubold and Dickerson to include “responsive to the priority indicating that the software update is a new feature authorized for use by the client computer, schedule the software update for immediate push.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow server system to awaken client computer and initiate an immediate software update in the case of important events.
Haubold, Dickerson and Piira do not disclose
the priority data being keyed to a region identifier; receiving, from the vehicle responsive to vehicle presence in a geographic region for a predefined period, a message indicating the geographic region in which the vehicle is located; responsive to the message, updating the data store to associate the vehicle with the geographic region; and the region identifier corresponding to the geographic region in which the vehicle is located.
However, Wang discloses
the priority data being keyed to a region identifier ([abstract] “The data processing module is connected to the location identifier [region identifier]”)
receiving, from the vehicle responsive to vehicle presence in a geographic region for a predefined period, a message indicating the geographic region in which the vehicle is located ([0030] “the present invention identifies idling of the vehicle through identification of the geolocation of the user by a location identifier; identification of the stationary mode of the vehicle by an accelerometer either in the vehicle or in the mobile device; identification of time that the vehicle has been in stationary mode by an internal clock mechanism…and a data processing module to identify location of the user, wherein the data processing module is connected to the location identifier through a communication medium”)
responsive to the message, updating the data store to associate the vehicle with the geographic region ([0155] “ There may be the steps of mapping and storing information in the unified database and alerting a user of certain time sensitive information related to violation locations. There may also be the steps of identifying geolocation of the transportation vehicle by a location identifier;… and updating the unified database through historical bus lane citations, user reports and employees of the system.”) 
the region identifier corresponding to the geographic region in which the vehicle is located ([0155] “identifying geolocation of the transportation vehicle by a location identifier”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Haubold, Dickerson and Piira and further including the priority data being keyed to a region identifier; receiving, from the vehicle responsive to vehicle presence in a geographic region for a predefined period, a message indicating the geographic region in which the vehicle is located; responsive to the message, updating the data store to associate the vehicle with the geographic region; and the region identifier corresponding to the geographic region in which the vehicle is located as taught by Wang in order to provide systems and methods for identifying idling of the vehicle through identification of the geolocation of the user by a location identifier.


Per claim 11
The rejection of claim 9 is incorporated
Haubold discloses “indicating in the metadata that the software update is a mandatory fix.”, but
Haubold and Dickerson do not disclose “indicating in the metadata that the software update is a mandatory fix for immediate distribution.”
But Piira discloses
a fix for immediate distribution ([0012] “When a computer system… is configured to provide content to a user device, such as a mobile device, the computer system may update or refresh data on the user device.” and “Content may include other data or files, such as a feature film, an executable software update, or a software extension.”; [0014] “…the channel feed may provide for regular updates of channel content in the feed store based, for example, on an expiration of content and/or an availability of new content.”; [0045] “in the case that content provider 118 or server 104 identifies a high priority or unexpected update that needs to be sent to client 102 before the next scheduled update.  Alternatively, in the case of high priority data, instead of sending a new update interval, an instruction to request either an immediate update or an update sooner than the next scheduled update time may be sent to the client 102.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Piira into the teaching of Haubold and Dickerson to include “a fix for immediate distribution.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow server system to awaken client computer and initiate an immediate software update in the case of important events.

Per claim 12
The rejection of claim 9 is incorporated
Haubold further discloses
indicating in the metadata that the software update is a non-essential update ([0050] “The update package 404 may include one or more file updates 408-1-h for the application programs 106-1-b.”; [0053] “…the update package 404 based on associated update priority values 410-1-i for the file updates 408-1-h and the file update rules 310.  The update priority values 410-1-i may indicate a priority level for the file updates 408-1-h. The priority levels may include such levels as "mandatory" or "optional."” [examiner’s remarks: update priority values indicate a priority level includes “optional” level corresponds to claimed feature “software update is a non-essential update”])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Haubold, and in view of Dickerson, Piira and Wang and further view of Anderson (US Pub. No. 20050028153 A1 hereinafter “Anderson”)
Per claim 13 (Currently Amended)
The rejection of claim 9 is incorporated
Piira disclose " priority data indicating that the software update is a new feature authorized for use by the vehicle ", but Haubold and Dickerson, Piira and Wang do not disclose "…includes payment for the software update"
But Anderson discloses
payment for the software update ([0015] “software products that require payment of a fee to renew a license to use the software and/or for an update or upgrade of the software.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Haubold and Dickerson, Piira and Wang and further including payment for the software update as taught by Anderson in order to provide software products to computer users based upon the time when a fee must be paid for existing programs to be renewed or updated/upgraded for continued use. ([0014])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Haubold, and in view of Dickerson, Piira and Wang and further view of Qu et al. (US Pub. No. 20120225666 A1 hereinafter “Qu”)
Per claim 14
The rejection of claim 9 is incorporated
Haubold, Dickerson, Piira and Wang do not disclose
determining the geographic region of the vehicle according to an origination address of a message received from the vehicle.
But Qu discloses
determining the geographic region of the vehicle according to an origination address of a message received from the vehicle ([0012] “the message from the mobile station may carry data identifying base stations nearby the mobile station and specifying distances of those base stations from the mobile station (as indicated by round trip signal delay measurements for instance).  The MLS may use such base station distance measurements to approximate the location of the mobile station (by triangulation, given knowledge of the base station locations)”; [0033] “receive from the mobile station a communication specifying the mobile station's IP address as source address” [examiner’s remarks: receive from… mobile station's IP address as source address corresponds to claimed feature “an origination address of a message received from the vehicle”]; [0036] “In practice, mobile station 22 may be any type of wireless communication device…For instance,… vehicle….” [examiner’s remarks: mobile station may be a vehicle])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Haubol, Dickerson, Piira and Wang and further including determining the geographic region of the vehicle according to an origination address of a message received from the vehicle as taught by Qu in order to provide a method for transmitting to a vehicle a message to determine the location of the vehicle [0011])

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Dickerson and in view of Piira, Lovell (US Pub. No. 20160132618 A1 hereinafter “Lovell”), Pandya, Opitz and Wang.
Per claim 15 (Currently Amended)
A non-transitory computer-readable medium comprising instructions, that when executed by a processor, cause the processor to
Dickerson discloses
access stored priority data to determine a priority of a software update specific to a vehicle to be updated ([0034] “A software update may also be a new feature that the user has ordered or which the vehicle manufacturer or seller has provided to the user. Software updates can be to critical software components such as braking control systems or to non-critical software components such as radio features. Software updates may also be time critical such as where a software safety issue is identified (e.g. stuck accelerator issue under certain circumstances) and requires an immediate patch or non-critical such as adding a minor feature upgrade.”; [0035] “Fleet software management system 305 communicates across a network 360 with a fleet of vehicles such as vehicle 370 and user 390 (also referred to herein as owner or driver) to update software in vehicle 370.  Fleet software management system 305 may be implemented on a single server, multiple servers or even in a cloud implementation.” [examiner’s remarks: Fleet software management system implemented on a server to update software in vehicle]; [0047]“the scheduling of software updates and the scheduled software updates and diagnostics are performed centrally such as by fleet management system.” [examiner’s remarks: Fleet software management system performs steps of software update and schedule software update as shown in Fig. 4]; [0048] “In a first step 400, software updates needed for a vehicle or vehicles are identified…In a second step 405, a set of requirements for updating the software are determined.  This can include… whether this is a safety update that needs immediate action, etc. These requirements may be included with the update as stored in a software updates database.” [examiner’s remarks: the cited portion of paragraph 48 discloses software update specific to a vehicle and access stored priority data to determine a priority of a software update]; [0058] “FIG. 6A is a block diagram of a record 600 stored in a software update database…Software update type 602 is a descriptor of whether…the software update is to a critical function or not, etc.” [examiner’s remarks: the cited portion of paragraph 58 discloses access store priority data in database that includes a priority of a software update])
otherwise, schedule the software update to the vehicle at a time according to the priority and a geographic region of the vehicle ([0048] “In a first step 400, software updates needed for a vehicle or vehicles are identified…In a second step 405, a set of requirements for updating the software are determined.  This can include… whether this is a safety update that needs immediate action, etc. These requirements may be included with the update as stored in a software updates database.”; [0049], “In a third step 410, the requirements are provided to the scheduling manager to identify time windows when the software update can be performed. Then in step 415, the scheduling manager identifies and provides a best proposed time window to the software update manager…”; [0050] “For major software updates, especially if critical functions are affected [software update according to priority], user notification and approval may be needed… If no user notification and approval is needed, then processing continues to step 455, otherwise processing continues to step 445.  In step 445, the user is notified through the vehicle/user interface of the need for a scheduled software update with the scheduled time window for performing the update [schedule a software update according to priority].”; [0051] “In step 455, the scheduled software update is performed during the scheduled time window if the software update is available and the vehicle is located in the desired location with the requirements met” [schedule a software update according to a geographic region of the vehicle] [examiner’s remarks: all the steps in Fig.4 are performed by Fleet software management system which implemented on a server])
push the software update to the vehicle responsive to determining that the time is reached for the geographic region, the software update being installed by the vehicle ([0051] “In step 455, the scheduled software update is performed during the scheduled time window if the software update is available and the vehicle is located in the desired location with the requirements met.  This can include contacting the vehicle to download the software update and diagnostics, offloading the current software to temporary storage in case a reversion is needed, performing the software update and diagnostics” [examiner’s remarks: the desired location corresponds to claimed feature “the geographic region” and all the steps in Fig.4 are performed by Fleet software management system which implemented on a server])
Dickerson discloses a vehicle but Dickerson does not disclose
responsive to the priority indicating that the software update is a new feature authorized for use by the vehicle, schedule the software update for immediate push. 
But Piira discloses
responsive to the priority indicating that the software update is a new feature authorized for use by the client, schedule the software update for immediate push ([0012] “When a computer system… is configured to provide content to a user device, such as a mobile device, the computer system may update or refresh data on the user device.” and “Content may include other data or files, such as a feature film, an executable software update, or a software extension.”; [0014] “…the channel feed may provide for regular updates of channel content in the feed store based, for example, on an expiration of content and/or an availability of new content.” [examiner’s remarks: channel feed provides a new content corresponds to claimed feature “the software update is a new feature”]; [0045] “in the case that content provider 118 or server 104 identifies a high priority or unexpected update that needs to be sent to client 102 before the next scheduled update.  Alternatively, in the case of high priority data, instead of sending a new update interval, an instruction to request either an immediate update or an update sooner than the next scheduled update time may be sent to the client 102.” [examiner’s remarks: high priority data needs to request an immediate update corresponds to claimed feature “priority is scheduled the software update for immediate push”])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Piira into the teaching of Dickerson to include “responsive to the priority indicating that the software update is a new feature authorized for use by the client computer, schedule the software update for immediate push.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow server system to awaken client computer and initiate an immediate software update in the case of important events.
Dickerson and Piira do not disclose
receive, from the vehicle, a message indicating the geographic region in which the vehicle is located responsive to vehicle presence in the geographic region for a pre-defined period.
But Lovell discloses
receive, from the vehicle, a message indicating the geographic region in which the vehicle is located responsive to vehicle presence in the geographic region for a pre-defined period (as illustrated in Fig.2A; [0029] “method 200 is performed by a computing system located on-board a vehicle”; [0042] “the method at 220 may further include formatting contextual information into the one or more report messages.  Non-limiting examples of contextual information include:… (3) an identifier of a corresponding time of the one or more characterization values (4) an identifier of a corresponding time period of the one or more characterization values… (7) an identifier of a corresponding time (e.g., date and time) of the downsampled representation and/or input sensor data, (8) an identifier of a corresponding time period of the downsampled representation and/or input sensor data… (10) an identifier of a geographic location (e.g., in longitude and latitude) of the vehicle at a time that the input sensor data is received”; [0044] “At 222, the method includes transmitting the one or more report messages over a wireless wide area network directed to a server system.” [examiner’s remarks: paragraph 42 of Lovell discloses sending a message from the vehicle to a server indicating various timing and time period measurements of the vehicle sensor data and the geographic location of the vehicle when the vehicle sensor data is received. Thus, one of ordinary skill in the art would readily comprehend that the vehicle sends the message to the server indicating its geographic region responsive to vehicle collecting the various timing and time period measurements of the vehicle sensor data (that is, the vehicle's presence in the geographic region for a predefined period).])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lovell into the teachings of Dickerson and Piira to include “receive, from the vehicle, a message indicating the geographic region in which the vehicle is located responsive to vehicle presence in the geographic region for a pre-defined period.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide supplemental information regarding a geographic location in a manner that can be interpreted by remote on-board services and applications consistently and effectively.
Dickerson, Piira and Lovell do not disclose
responsive to receipt of the message, update the data store to associate the vehicle with the geographic region according to a vehicle identification number (VIN) of the vehicle included in the message.
But Pandya discloses
responsive to receipt of the message, update the data store to associate the vehicle with the geographic region according to a vehicle identification number (VIN) of the vehicle included in the message ([0050] “a vehicle may subscribe to a vehicle topic node 304 corresponding to the VIN of the vehicle 31, to receive any updates targeting the specific vehicle 31.”; [0051] “The service delivery network 200 may publish messages 204 into topics 202 of the topic tree 206 for which updates are to be performed.  As one possibility, the service delivery network 200 may publish a message 204 into a vehicle topic node 304 to cause a particular vehicle 31 to be informed that a software or configuration update should be performed for the vehicle 31.  As another possibility, the service delivery network 200 may publish a message 204 into a configuration version node 314 to cause any subscribed vehicles 31 having a particular region, hardware version, firmware version, feature, and global configuration version to perform a software or configuration update.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dickerson, Piira and Lovell and further including responsive to receipt of the message, update the data store to associate the vehicle with the geographic region according to a vehicle identification number (VIN) of the vehicle included in the message as taught by Pandya in order to configured to receive, from a vehicle, a vehicle identifier of the vehicle and vehicle build configuration information, determine a feature set configuration of a configurable module of the vehicle based on the vehicle information and vehicle feature associations retrieved from a vehicle data source to perform update ([0005])
Dickerson, Piira, Lovell and Pandya do not disclose
wherein the geographic region corresponds to a political boundary.
But Opitz discloses
wherein the geographic region corresponds to a political boundary (col.2 lines 9-10 “FIG. 9 shows a top view of a geographic area having multiple geographic regions defined by political boundaries.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine teachings of Dickerson, Piira, Lovell and Pandya and further including wherein the geographic region corresponds to a political boundary as taught by Opitz in order to provide a method of certain system can be updated according to the availability of communications from communications towers and as vehicle crosses into communication regions within or near a political area.
Dickerson, Piira, Lovell, Pandya and Opitz do not disclose
the priority data being keyed to a region identifier and the region identifier corresponding to the geographic region in which the vehicle is located.
However, Wang discloses
the priority data being keyed to a region identifier ([abstract] “The data processing module is connected to the location identifier [region identifier]”)
the region identifier corresponding to the geographic region in which the vehicle is located ([0155] “identifying geolocation of the transportation vehicle by a location identifier”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dickerson, Piira, Lovell, Pandya and Opitz and further including the priority data being keyed to a region identifier and the region identifier corresponding to the geographic region in which the vehicle is located as taught by Wang in order to provide systems and methods for identifying idling of the vehicle through identification of the geolocation of the user by a location identifier.

Per claim 16
The rejection of claim 15 is incorporated
Dickerson further discloses
instructions to cause the processor to update the time using user-defined timing settings specific to the vehicle ([0050] “In step 445, the user is notified through the vehicle/user interface of the need for a scheduled software update with the scheduled time window for performing the update.”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Dickerson and in view of Piira, Lovell, Pandya, Opitz and Wang and further view of Haubold.
Per claim 20
The rejection of claim 15 is incorporated
Dickerson, Piira, Lovell, Pandya, Opitz and Wang do not disclose
wherein the priority includes one or more of: a first priority indicating a mandatory fix, a second priority indicating that the vehicle is paid for the software update, a third priority indicating a software update to fix functional issues in one or more features, a fourth priority indicating a software update to provide new features, a fifth priority indicating a software update to adjust settings of an operational vehicle feature, a sixth priority indicating a preferred update, and a seventh priority indicating a non-imminent update to be scheduled at a customer-specific time.
Haubold discloses
wherein the priority includes a first priority indicating a mandatory fix ([0053] “The update priority values 410-1-i may indicate a priority level for the file updates 408-1-h. The priority levels may include such levels as "mandatory" or "optional."”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dickerson, Piira, Lovell, Pandya, Opitz and Wang and further including wherein the priority includes one or more of: a first priority indicating a mandatory fix, a second priority indicating that the vehicle is paid for the software update, a third priority indicating a software update to fix functional issues in one or more features, a fourth priority indicating a software update to provide new features, a fifth priority indicating a software update to adjust settings of an operational vehicle feature, a sixth priority indicating a preferred update, and a seventh priority indicating a non-imminent update to be scheduled at a customer-specific time as taught by Haubold in order to provide a priority value indicating a priority level for file update and indicating a time limit for installing the file update.

Response to Arguments
Applicant’s amendment filed on July 11, 2022 have been fully considered but they are not persuasive.
In the Remarks, Applicant argues that:
(a)	Applicant argues that claims 1-2, 4-6, 8-9, 11-16, and 20-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.
Examiner’s Answers.
Examiner’s Disagrees.
Claim 1 recites the limitations “access stored priority data to determine a priority of a software update specific to a vehicle to be updated”,  “responsive to the priority indicating that the software update is a new feature authorized for use by the vehicle”, “schedule the software update for immediate push”, and “schedule the software update to the vehicle at a time according to the priority and a geographic region of the vehicle” as drafted, is a process that, under the broadest reasonable interpretation, recite the abstract idea of mental processes.  For example, “access stored priority data […]” in the context of the claim encompasses a user making a manual access. Similarly, ”schedule the software update […]” in the context of the claim encompass the user manually performing the scheduling steps.
This judicial exception is not integrated into a practical application. The claims recites  additional elements of “receive, from the vehicle responsive to vehicle presence in a geographic region for a predefined period, a message indicating the geographic region in which the vehicle is located” and “responsive to the message, update a data store to associate the vehicle with the geographic region” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering/storing the results of the abstract idea, See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claims recite additional elements “push the software update to the vehicle responsive to determining by the server that the time is reached, the software update being installed by the vehicle” which is merely applying (or an equivalent) with the judicial exception and is adding insignificant extra-solution activity to the judicial exception and accordingly, as a whole claim fails to integrate the recited judicial exceptions into a practical application of the exception.
In addition, the additional elements “pushing the software update to the vehicle responsive to determining by the server that the time is reached, the software update being installed by the vehicle” is well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry  (See PTO-892 US-20150169311-A1), therefore, the claim does not include additional elements that are sufficient to amount to significant more than the judicial exception, the claim is not patent eligible. 
Claims 9 and 15 are not patent eligible for the same reasons as given for claim 1. Claims 2, 4-6, 8, 11-14, 16, and 20-21 fail to recite any limitations that integrate the judicial exception of claims 1, 9, and 15 into a practical application nor amount to significantly more than the abstract idea.
Accordingly, the claims recite an abstract idea. Thus, the 101 rejection is maintained.

(b)	Applicant argues cited reference does not discloses “software update is a new feature authorized for use by the vehicle” recites in claims 1, 9, and 15.
Examiner’s Answers.
Examiner’s Disagrees.
Dickerson discloses in paragraph [0034] “A software update may also be a new feature that the user has ordered or which the vehicle manufacturer”  
Piira discloses in [0012] “Content may include other data or files, such as a feature film, an executable software update, or a software extension.” & [0014] “…the channel feed may provide for regular updates of channel content in the feed store based, for example, on an expiration of content and/or an availability of new content.” The channel feed provides a new content included software update corresponds to claimed feature “the software update is a new feature”.  
Thus, the combination of Dickerson and Piira discloses feature “software update is a new feature authorized for use by the vehicle”.
	Moreover, the current amendments recited in claims 1, 9, and 15  has been considered but are moot in view of new ground of rejection -see Wang, as applied hereto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner’s interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner’s by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                            /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191